USCA11 Case: 20-14195      Date Filed: 06/15/2022   Page: 1 of 3




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 20-14195
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
BRIAN JAMES MURPHY,
                                           Defendant-Appellant.
                   ____________________

          Appeal from the United States District Court
             for the Southern District of Alabama
            D.C. Docket No. 1:13-cr-00285-KD-C-1
                   ____________________

Before JORDAN, NEWSOM, and GRANT, Circuit Judges.
USCA11 Case: 20-14195            Date Filed: 06/15/2022       Page: 2 of 3




2                         Opinion of the Court                    20-14195

PER CURIAM:
        Brian James Murphy pleaded guilty to two counts of child
pornography production in 2014. He received a sentence of 262
months in prison followed by a lifetime of supervised release. Six
years later, Murphy thought he saw an opportunity to reduce his
sentence in light of the COVID-19 pandemic. So he submitted a
motion requesting that the court appoint him counsel to help him
file for compassionate release under 18 U.S.C. § 3582. The district
court denied his motion, explaining that “there is no constitutional
or statutory right to counsel” for § 3582 filings.
       Murphy timely appealed. He also filed a motion for
compassionate release under § 3582 without the help of a lawyer.
The district court denied that motion too, concluding that Murphy
presented a danger to the community based on his “long history of
sexually abusing children” and his statement in a signed factual
resume that he was not likely to stop his behavior.
        Murphy did not appeal the denial of his motion for
compassionate release, so we review only the order denying his
request for counsel. But even when his brief is liberally construed,
Murphy makes no argument on appeal that the district court erred
in denying that motion. He has therefore abandoned his claim.
See, e.g., United States v. Grimon, 923 F.3d 1302, 1308 (11th Cir.
2019). 1


1Murphy instead appears to argue that the district court erred in denying his
motion for compassionate release, despite not having appealed that order. But
USCA11 Case: 20-14195              Date Filed: 06/15/2022         Page: 3 of 3




20-14195                   Opinion of the Court                                 3

        We AFFIRM the district court’s order.




to the extent that his brief may be construed as a notice of appeal of that order,
it was not timely. See FED. R. APP. P. 4(b)(1)(A) (requiring that a notice of
appeal be filed within 14 days of the entry of the judgment being appealed).